



klogoa04.jpg [klogoa04.jpg]
Exhibit 10.2


Kellogg Company
Long Term Incentive Plan
Restricted Stock Unit Terms and Conditions
For Performance Year 2018, RSUs granted in 2019




1.
Type of Award: Restricted Stock Units (“RSU”) are granted to participants upon
the approval of the Compensation and Talent Management Committee of the Board of
Directors of Kellogg Company (the “Committee”). This RSU award will be forfeited
if the participant is terminated, retired, on long-term disability, on a
severance leave of absence or otherwise not an active employee on the date of
grant. Employees who receive and accept an RSU grant are participants in the
Kellogg Company 2017 Long-Term Incentive Plan “the Plan”).

2.
Vesting: RSUs become unrestricted and no longer subject to forfeiture and will
fully vest on the third anniversary of the grant date. Participants will
immediately forfeit any non-vested RSUs upon termination of employment with the
Company, including any of its subsidiaries, for any reason other than death,
Disability, Retirement or Change of Control (as those terms are defined in the
Kellogg Company 2017 Long-Term Incentive Plan (the “Plan”). In the case of a
participant’s, death, Disability or Retirement, RSUs will partially vest.
Vesting in those cases will be pro-rated based on the number of days the
participant was actively employed during the vesting period.

This RSU partially vests if your employment terminates because of death,
Disability (as defined in the Plan) or Retirement.  Retirement under the Plan is
the same as the employee’s defined benefit pension-based eligibility criteria
for those that receive a defined benefit pension from the Company.  If you do
not have a defined benefit pension from the Company, Retirement means you
terminate employment with the Company on or after you have attained age 55 with
at least five years of service with the Company and your combined age and years
of service equal at least 65.  For example, an employee who has attained age 55
and 7 months and who has 9 years and 8 months of service will have a combined
age and service over 65.
3.
Change of Control: Notwithstanding the above, in the event of a Change of
Control, all outstanding RSUs will fully vest immediately as of the Change of
Control and will be considered fully earned and will be payable promptly as
practicable following the Change of Control if the grants have not been assumed
or replaced by a Substitute Award, as defined below.

An award will qualify as a Substitute Award (“Substitute Award”) if it is
assumed by any successor corporation, affiliate thereof, person or other entity,
or replaced with awards that, solely in the discretionary judgment of the
Committee, preserves the existing value of the outstanding RSUs at the time of
the Change of Control and provide vesting and payout terms, as applicable, that
are at least as favorable to


1

--------------------------------------------------------------------------------





participants as vesting and payout terms applicable to this RSU award (including
the terms and conditions that would apply in the event of a subsequent Change of
Control).
If and to the extent that this RSU grant is assumed by the successor corporation
(or affiliate, person or other entity thereto) or is replaced with a Substitute
Award, then such Substitute Awards shall remain outstanding and be governed by
its respective terms and the provisions of the applicable plan.
If this RSU Award is assumed or replaced with a Substitute Award and the
participant’s employment with the Company is thereafter terminated by (i) the
Company or successor, as the case may be, for any reason other than cause; or
(ii) a participant eligible to participate in the Kellogg Company Change of
Control Severance Policy for Key Executives, for Good Reason (as defined in that
Policy), in each case, within the two-year period commencing on the date of the
Change of Control, all Substitute Awards for that participant will fully vest
immediately as of the date of the participant’s termination and will be
considered fully earned and will be payable promptly as practical following the
Change of Control.
The Committee may make additional adjustments or settlements of outstanding RSU
awards as it deems appropriate and consistent with the Plan’s purposes,
including adjustments related to adverse tax consequences for participants or
the Company.
4.
Non-solicitation: As a condition for receipt of this Award, and in consideration
of the compensation and benefits provided pursuant to this Award, the
sufficiency of which is hereby acknowledged, acceptance of this Award is
agreement by the participant that during the participant’s active employment and
thereafter for a period of two years, the participant shall not, without the
prior written consent of the Chief Legal Officer, directly or indirectly employ,
or solicit the employment of (whether as a participant, officer, director,
agent, consultant or independent contractor) any person who is or was an
officer, director, representative, agent or participant of the Company,
including any of its subsidiaries, at any time during the two year period prior
to the participant’s last day of employment.

5.
Non-Disparagement of the Company: As a condition for receipt of this Award, and
in consideration of the compensation and benefits provided pursuant to this
Award, the sufficiency of which is hereby acknowledged, acceptance of this Award
is agreement by the participant that during the term of the participant’s active
employment and thereafter, the participant will not engage in any form of
conduct or make any statements or representations that disparage, portray in a
negative light, or otherwise impair the reputation, goodwill or commercial
interests of the Company, including any of its subsidiaries, or its past,
present and future subsidiaries, divisions, affiliates, successors, officers,
directors, attorneys, agents and participants.

6.
Payment: This RSU grant will be paid, when and as vested, in shares of Kellogg
Company common stock based on the applicable number of RSUs unless Kellogg
Company determines otherwise (see 'Tax and Legal Issues' below). Until the time
of vesting, no shares of common stock will be issued for the RSUs.

7.
Dividends: If cash dividends are declared and paid on Kellogg Company common
stock prior to the date the RSU award is vested, an amount equal to the cash
dividends payable on the Kellogg Company common stock represented by the RSU
award will be converted as of the dividend payment date to the equivalent number
of whole shares of Kellogg Company common stock, including fractional shares,
and credited to a bookkeeping account maintained for the participant’s benefit
("Dividend Equivalent Units").



2

--------------------------------------------------------------------------------





 Cash dividends declared and paid on the Kellogg Company common stock
represented by Dividend Equivalent Units prior to the date the Dividend
Equivalent Units are vested shall also be credited to the participant’s account
and converted to Kellogg Company common stock in the same manner as dividends
with respect to RSU awards.  Upon the vesting of the corresponding RSUs, the
Dividend Equivalent Units will vest and be paid in shares of Kellogg Company
common stock (rounded up to the nearest whole number of shares).  If the RSUs
partially vest as the result of the participant’s death, Disability or
Retirement, the Dividend Equivalent Units will vest in the same proportion that
the RSUs vest.  Dividend Equivalent Units attributable to forfeited RSUs shall
also be forfeited.
8.
Voting: RSUs do not give their holder any voting rights, or any other right of a
holder of Kellogg Company common stock. The shares of Kellogg Company common
stock that are issued for RSUs upon vesting will have voting rights.

9.
Taxes: Taxes will be due when RSUs vest based on the Fair Market Value (as
defined in the Plan) of the shares on the vesting date. This amount, considered
taxable compensation, will be included in appropriate tax forms for the
participant, for example, W2 income for U.S. employees and T4 income for
Canadian employees. Participants will pay withholding taxes by selling shares.
Taxes include, but are not limited to, Federal or national, social insurance or
FICA taxes, state and local, if applicable, and as required by local
requirements. FICA taxes may be due before the vesting date for U.S. and Puerto
Rico employees who are retirement eligible.

10.
Administration: Participants will not receive stock certificates when RSUs vest.
The shares of Kellogg Company common stock issued in payment for RSUs will
initially be held via book entry at Merrill Lynch. Those shares will be
registered in the participant’s name as soon as administratively feasible.
Participants can change the registration of the shares after the vesting period.
Contact Merrill Lynch within in the U.S. at 1-866-866-4050 or outside the U.S.
at 1-609-818-8669.

11.
Communication: Each participant will be provided with a written confirmation of
the RSU Award. Participants will also receive a notice after vesting that
explains the number of shares issued as well as the number of shares to be sold
to pay the withholding tax.

12.
Disposition at Vesting: After RSUs vest and shares are issued, participants can
leave the shares with Merrill Lynch, ask Merrill Lynch to sell the shares, have
a certificate issued to the participant or have the shares electronically
transferred to another broker. Certain fees may apply to selling or transferring
shares - contact Merrill Lynch for details.

13.
Benefits: RSU grant or vesting income will not be included in earnings for the
purposes of determining benefits, including pension, S&I, disability, life
insurance and other survivor benefits (for U.S. participants).

14.
Insiders: Insiders cannot dispose of the shares issued after vesting without
prior approval of the Legal Department.

15.
Tax and Legal Issues: Prior to vesting, the Company reserves the right to
replace RSUs granted with a cash equivalent benefit if there are any adverse tax
or legal consequences for either the participant or Company related to the
ownership of Kellogg Company shares (generally for participants outside North



3

--------------------------------------------------------------------------------





America). This Award is also otherwise subject to the terms and conditions of
the Plan, which prevail in the event of any inconsistency.
16.
Recoupment: If at any time (including after the vesting date or after payment),
the Committee, including any person authorized pursuant to Section 3.2 of the
Plan (any such person, an “Authorized Officer”):

(a)
reasonably believes that a Participant has engaged in “Detrimental Conduct” (as
defined below), then the Committee or an Authorized Officer may suspend the
Participant’s participation in this RSU Award pending a determination of whether
the Participant has engaged in Detrimental Conduct;

(b)
determines the Participant has engaged in “Detrimental Conduct” (as defined
below), then the grant of RSUs under the Plan and all rights thereunder shall
terminate immediately without notice effective the date on which the Participant
engages in such Detrimental Conduct, unless terminated sooner by operation of
another term or condition of this Award or the Plan; and/or

(c)
determines the Participant has engaged in “Detrimental Conduct” (as defined
below), then the Participant may be required to repay to the Company, in cash
and upon demand, any payment in shares from any RSU Award made during and after
the year in which the Detrimental Conduct occurred.

The return of RSU payments under paragraph (c) is in addition to and separate
from any other relief available to the Company due to the Participant’s
Detrimental Conduct.
“Detrimental Conduct” means conduct that is contrary or harmful to the interest
of the Company or any of its subsidiaries, including, but not limited to, (i)
conduct relating to the Participant’s employment for which either criminal or
civil penalties against the Participant may be sought, (ii) breaching the
Participant’s fiduciary duty or deliberately disregarding any of the Company’s
(or any of its subsidiaries’) policies or code of conduct, (iii) violating the
Company’s insider trading policy or the commission of an act or omission which
causes the Participant or the Company to be in violation of federal or state
securities laws, rules or regulations, and/or the rules of any exchange or
association of which the Company is a member, including statutory
disqualification, (iv) disclosing or misusing any confidential information or
material concerning the Company or any of its subsidiaries, (v) participating in
a hostile takeover attempt of the Company, (vi) engaging in an act of fraud or
intentional misconduct during the Participant’s employment that causes the
Company to restate all or a portion of the Company’s financial statements, or
(vii) conduct resulting in a financial loss to the Company or any of its
subsidiaries even though the Company is not required to or does not actually
restate all or any portion of its financial statements.
For any Participant who is an executive officer for purposes of Section 16 of
the Exchange Act, any determination of whether the Participant has engaged in an
act of fraud or intentional misconduct during the Participant’s employment that
causes the Company to restate all or a portion of the Company’s financial
statements shall be made by the Committee and shall be subject to the review and
approval of the Board of Directors.
If a Participant voluntarily leaves employment of the Company or any of its
subsidiaries within one (1) year of the vesting date to work for a direct
competitor of the Company or any of its subsidiaries, or if a Participant
directly or indirectly solicits, hires, or otherwise encourages any present,
former, or future


4

--------------------------------------------------------------------------------





employee of the Company or any of its subsidiaries within one (1) year of the
vesting date, then the value of this RSU Award on the vesting date, less any tax
withholding or tax obligations, but without regard to any subsequent market
price decrease or increase, shall be immediately due and payable in cash by the
Participant without notice, to the Company.
If at any time the Company determines that a participant has breached the
non-solicitation or non-disparagement provisions of this Award, the participant
will be obligated, to the maximum extent permitted by law, to reimburse the
Company for all amounts paid to the participant pursuant to this Award. By
accepting this Award, the participant also agrees and acknowledges that if the
participant breaches the non-solicitation or non-disparagement provisions of
this Award, because it would be impractical and excessively difficult to
determine the actual damages to the Company as a result of such breach, any
remedies at law (such as a right to monetary damages) would be inadequate. The
participant therefore agrees that, if the participant breaches the
non-solicitation or non-disparagement provisions of this Award, the Company
shall have the right (in addition to, and not in lieu of, any other right or
remedy available to it) to a temporary and permanent injunctive relief from a
court of competent jurisdiction, without posting any bond or other security and
without proof of actual damage.
The rights contained in this section shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (a) any right that the Company may have
under any other Company recoupment policy or other agreement or arrangement with
a participant, or (b) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Securities Exchange Act of 1934, as amended (as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission).
17.
Assignability and Transfer: RSUs may not be assigned, transferred, sold,
exchanged, encumbered, pledged or otherwise hypothecated or disposed of prior to
vesting, except as provided in the Plan.



These terms and conditions are subject to the provisions of the Kellogg Company
2017 Long-Term Incentive Plan document and any additional terms and conditions
as determined by the Committee.


Date: February 2019




5